Citation Nr: 1604713	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active service in the U.S. Army from January 1969 to April. 1972.  

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the Board in November 2014.  The Board remanded the claims to obtain a VA examination.  Again in July 2015, the Board remanded the claims to obtain an addendum opinion for the Veteran's claims.  The matter is properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to service connection for peripheral neuropathy of his lower extremities in May 2011.  In an August 2011 statement, he contended that his peripheral neuropathy was due to herbicide exposure while he was on active duty in Vietnam.  The Veteran also argues that his service-connected PTSD, and consequent alcohol dependence, caused or aggravated his peripheral neuropathy of the lower extremities.  

VA first afforded the Veteran an examination for his claim in March 2015, pursuant to the November 2014 Board remand.  After an examination and review of the records, the examiner opined that it was less likely than not that the Veteran's PTSD, specifically, his alcohol dependence from his PTSD, or his herbicide exposure during service caused his peripheral neuropathy of the lower extremities.  The examiner opined that the Veteran had two major problems.  He had calves that ached, cold toes, and plantar feet.  He then opined that it was less likely than not that the Veteran's peripheral neuropathy was secondary to alcohol dependence or herbicide exposure.  The examiner cited to the Veteran's peripheral vascular disease and spinal claudication, the Veteran's two relevant problems, as likely causes of his peripheral neuropathy.  

The Board remanded the claims again for an addendum opinion, which was rendered in September 2015.  The Board directed the examiner to opine on whether the Veteran's neuropathy was related to service-connected PTSD, specifically, his alcohol dependence, or to herbicide exposure while in Vietnam.  In the September 2015 opinion, the examiner concluded that consuming beer to the extent the Veteran had over the years could not be discounted, as alcoholic neuropathy can present itself in such a fashion.  However, the examiner pointed to the Veteran's low back disability and peripheral vascular disease as more likely causes of the Veteran's neuropathy.  This opinion seems to address whether the Veteran's alcohol dependence as a result of his PTSD caused his peripheral neuropathy.  However, secondary service connection is also warranted for disabilities that are aggravated by service-connected disabilities.  At this time, there is no medical opinion that addresses whether the Veteran's peripheral neuropathy has been aggravated by the Veteran's alcohol dependence.  Accordingly, a remand is necessary to obtain a medical opinion regarding that theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for same examiner who provided the September 2015 opinion to review the claims folder and provide an opinion that fully addresses the following questions pertaining to the Veteran's claim of service connection for peripheral neuropathy of the lower extremities.  The examiner should state on the examination report that review of the electronic record was accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities has been aggravated (permanently worsened) by his alcohol dependence as a result of his service-connected PTSD.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




